PER CURIAM.
We affirm the trial court’s summary denial of appellant’s motion for postconviction relief. The record conclusively refutes appellant’s claim that she pleaded unaware that she would be deported.1
During the plea colloquy, the following transpired:
COURT: Are you a United States citizen?
THE DEFENDANT: No.
COURT: Do you understand that this plea will subject you to deportation?
THE DEFENDANT: Yes.
COURT: Knowing that, do you still want to plead.
THE DEFENDANT: No contest.
COURT: My question is, knowing that by pleading you are going to be deported do you still want to plead?
THE DEFENDANT: Yes.
Appellant was clearly aware that her plea in this case would result in her deportation. The Padilla claim is without merit.

Affirmed.

MAY, C.J., GERBER and CONNER, JJ., concur.

. Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010).